ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 01/13/2021 is acknowledged.  Claims 1 and 7-9 have been amended.  Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 01/13/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2021.

Claim 1 is allowable. The restriction requirement among species Ia-Ie and subspecies aa-bb, as set forth in the Office action mailed on 11/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/19/2020 is partially withdrawn (the restriction requirement between Group I claims 1-10 and Group II claims 11-20 is still in effect, in which Group I claims 1-10 have been elected without traverse, and Group II claims 11-20 have been withdrawn from consideration).  Claims 6-7 and 10, directed to non-elected species/subspecies, are no longer withdrawn from consideration because the claims require all 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-20 directed to inventions non-elected without traverse.  
Accordingly, cancel claims 11-20.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination in independent claim 1 including “a second fluid loop configured to generate power by circulating a supercritical fluid, the second fluid loop comprises: a turbine configured to rotate and power a generator as the supercritical fluid flows through the turbine; and a first rotary liquid piston compressor fluidly coupled to the first fluid loop and the second fluid loop, wherein the first rotary liquid piston compressor is configured to exchange pressure between the liquid circulating in the first fluid loop and the supercritical fluid circulating in the second fluid loop” is not disclosed or rendered obvious over the art of record.
Krish et al. US 2015/0184502 is considered the closest prior art of record, and discloses a pressure exchanger 12/40 (rotary liquid piston compressor) that transfers pressure between a proppant free first fluid pumped by first fluid pumps 18 and a proppant containing second fluid or frac fluid pumped by second fluid pumps 20 in a hydraulic fracturing system (see Fig. 1). Krish is directed to a hydraulic fracturing system, not a supercritical power generation cycle. Although supercritical power generation cycles, in particular ones with recompression as disclosed and claimed, are known in the art, e.g. see any of Peter et al. US 2016/0298500, Al-Sulaiman US 2016/0047361, Sonwane et al. US 2013/0145759, Litwin et al. US 2010/0024421, and Wright et al. US 9,388,817, there is no teaching or suggestion in the prior art of record to incorporate a rotary liquid piston compressor in a supercritical power generation loop, much less the specific configuration of exchanging pressure between two separate fluid loops as claimed. In power generation cycles having non-conventional pressure-exchanging pumping means, e.g. Danenberg WO 2011/092705, Miller et al. US 2019/0153903, and Al-Mayahi et al. US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/XIAOTING HU/Examiner, Art Unit 3746
03/29/2021     

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Tuesday, March 30, 2021